Citation Nr: 1812328	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to retroactive benefits for hypercholesterolemia under the provisions of Nehmer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

The Veteran had service from April 1968 to November 1969.  The Veteran died in March 2005.  The Appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Nehmer review of the Veteran's claims file was triggered as a result of the diagnostic code used for "hypercholesterolemia."  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1)(i) (2017).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816 (b)(2) (2017).  Entitlement to potential retroactive benefits applies to all cases wherein VA received a claim for benefits, or wherein VA denied benefits, on or after September 25, 1985, and before August 31, 2010, the date the VA published the final regulation adding the new disabilities to the list of diseases presumptively associated with herbicide exposure in Vietnam.

Though the Veteran did not have a prior claim for service connection for ischemic heart disease within the Nehmer window of on or after September 25, 1985, and before August 31, 2010, the Appellant did file a claim for Death Pension and Accrued Benefits by a Surviving Spouse in April 2005.  The Veteran's cause of death is listed as cardiopulmonary arrest due to heart failure due to non-Hodgkin's lymphoma.

The Veteran's medical records contain notations regarding coronary artery disease (CAD) and congestive heart failure (CHF).  The Appellant asserts that the Veteran had heart surgery.  Physicians' notes show the Veteran was status post coronary artery bypass graft and also reference a sternotomy.

Based on the foregoing the Board finds that the medical evidence of record is incomplete.  The duty to assist requires that all VA treatment records are in evidence in order for the Board to render a decision.  The Appellant asserts that the Veteran received all treatment through VA Medical Centers, with the exception of a visit to "Raleigh General in Richmond."

As the claims file contains no private medical records and VA records are incomplete, this claim must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all cardiology treatment records, either VA or private.  The RO's attention is specifically drawn to the Appellant's statement on Form 9, dated April 22, 2014.  Ensure that a complete record of VA treatment, including updated records, is associated with the claims file. 

2.  Once the aforementioned records have been obtained and associated with the Veteran's claims file, to the extent available, forward the completed record to an appropriate VA examiner for an opinion on whether the Veteran had a diagnosed heart disability.  The examiner is asked to provide an opinion as to whether the congestive heart failure and/or coronary artery disease noted in the record is as least as likely as not categorized as ischemic heart disease.  All findings should be reported in detail.

All opinions should be based on historical records and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The examiner's attention is specifically drawn to:

a.  pulmonary function tests conducted May 14, 2004 and February 1, 2005 and 

b.  physician's notes, dated August 31, 2004 and February 1, 2005, characterizing the Veteran as status post coronary artery bypass graft.

If the examiner is unable to render the requested opinion without resort to pure speculation, s/he must so state; however, a complete rationale for such a finding must be provided.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




